Citation Nr: 0332506	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  00-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



REMAND

On October 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Again ask the appellant to identify 
all VA and non-VA health care providers 
that have treated him for 
neuropsychiatric disability including 
PTSD and major depression during the 
period of 1986 through 1992.  Obtain 
records from each health care provider 
the appellant identifies.

2.  Ask the veteran to provide specific 
information concerning the stressor 
incidents, which he claimed that he 
experienced in service. Specifically, 
detailed information should be recorded 
concerning the claimed stressors to 
include approximate dates, times, 
locations and identities of those 
individuals involved, including their 
names, ranks and units.

3.  The record indicates that the veteran 
was treated by A. Vijapura, M.D. during 
1991 and 1992 for psychiatric disability.  
Make arrangements to obtain complete 
clinical records and outpatient treatment 
reports.

4.  Following completion of the above 
development, prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran.  In addition 
to any additional information received, 
the veteran has stated that while he was 
stationed on the USS Forestall, he 
witnessed the death of a flight deck 
officer when he was hit by the wing of an 
aircraft.  When he was stationed on the 
USS Oriskany he witnessed a flare locker 
fire that resulted in deaths.  Also, he 
was stationed on the USS Saratoga when it 
had a collision with another vessel.  He 
stated that this event also resulted in 
deaths.  Provide USASCRUR with copies of 
the personnel records showing service 
dates, duties, and units of assignment.

5.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to show the current nature 
and etiology of existing condition(s).  
All indicated special studies and tests 
should be accomplished.  Ask the examiner 
to provide a complete psychiatric 
diagnosis and to confirm or rule out the 
presence of PTSD and major depression.  
The guidelines of DSM IV should be 
followed in this determination.  Ask the 
examiner to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has PTSD that 
may be associated with the veteran's 
claimed stressors.  In addition, ask the 
examiner to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has major 
depression that is associated with 
injury, disease or any event in the 
veteran's military service.  Send the 
claims folder to the examiner for review.

6.  The record indicates that the veteran 
was treated for a skin condition, 
classified as seborrheic dermatitis by M. 
T. Pentel, M.D. in 2000, as shown in the 
April 2000 statement.  Make arrangements 
to obtain complete clinical records and 
outpatient treatment reports.

7.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination to determine the current 
nature and etiology of any existing 
condition(s).  All indicated special 
studies and tests should be accomplished.  
Ask the examiner to provide a complete 
diagnosis and to either establish or rule 
out the presence of psoriasis, seborrheic 
dermatitis or any other skin condition.  
Ask the examiner to provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's skin 
condition is related to injury, disease 
or event noted during the veteran's 
military service.  The clinical basis for 
this decision should be set forth in 
detail.  Send the claims folder to the 
examiner for review.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


